Citation Nr: 0408530	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-04 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
fracture.

2.  Entitlement to service connection for right and left knee 
disorders as secondary to a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In a May 2003 decision, the Board found 
that new and material evidence had been presented to reopen 
claims for service connection of residuals of right ankle 
fracture and right and left knee disorders as secondary to 
residuals of right ankle fracture.  The Board remanded the 
claim to the RO for additional development.  The matter has 
been returned to the Board for an adjudication of the claims 
on the merits.  


FINDINGS OF FACT

1.  There is satisfactory evidence that the veteran sustained 
a right ankle fracture during a combat-related incident, 
which is consistent with the circumstances, conditions, or 
hardships of his service, and there is no clear and 
convincing evidence that the right ankle fracture left no 
chronic residuals.  

2.  There is no competent medical evidence that the currently 
diagnosed right and left knee disorders are related to the 
right ankle fracture the veteran sustained during combat.










CONCLUSIONS OF LAW

1.  A right ankle fracture was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d) 
(2003).  

2.  Right and left knee disorders are not proximately due to 
or the result of the right ankle fracture; or were not 
otherwise incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's May 2003 Remand, the RO ensured that 
all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) were completed.  The Board notes 
that the VCAA redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In view of the 
Board's decision to reopen the claims for a readjudication on 
the merits, in correspondence dated in July 2003, the RO 
extended the opportunity for the veteran to submit additional 
information or outstanding evidence in support of his claims, 
or in the alternative, advise the RO of the evidence and the 
RO would make reasonable efforts to obtain the evidence 
identified.  

The July 2003 letter and prior notices dated in May 2001 and 
June 2001 advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the information and evidence necessary 
to substantiate the claims, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the July 2003 letter, the RO also advised the 
veteran of what the evidence must show to support a claim for 
service-connected compensation benefits.  In August 2003, on 
VA Form 21-4142 accompanied by a statement in support of his 
claims, the veteran indicated that he had no additional 
evidence to submit and listed Marion VA Medical Center as a 
facility in which he was treated.  The claims files show that 
the RO retrieved updated VA treatments from the identified VA 
facility.

Thereafter, the RO readjudicated the veteran's claims with 
consideration of all the evidence of record.  The RO issued a 
Supplemental Statement of the Case (SSOC) in September 2003 
that affirmed the denial.  By a letter dated in September 
2003, the RO provided the veteran with the opportunity to 
make any comment desired within 60 days, concerning the SSOC.  
Based on the foregoing, the Board finds that the RO complied 
with the Board's May 2003 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In so finding that the RO complied with the Remand 
instructions, the Board also finds that the requirements 
under the VCAA have been met.  The Board adds that the 
September 2003 SSOC advised the veteran of the reasons and 
bases for the continued denial of the claims.  The April 2002 
Statement of the Case provided the veteran with notice of the 
VA regulations of the principles relating to service 
connection and the law and implementing regulations of the 
VCAA.  In the May 2001 and June 2001 notices, the RO advised 
the veteran of what the evidence must show to establish 
secondary service connection.  Therefore, the Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's May 2003 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence, 
the Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal that needs 
to be obtained.  The Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

The veteran contends that he jumped down a small cliff and 
injured his right ankle during combat in Okinawa in 1945.  He 
recalls that he was sent back to camp at that time and medics 
took care of him.  He maintains that the service examiners 
did not put a cast on his ankle.  He reports that he was seen 
later on at the 13th Hospital at which time he was told that 
he had an old fracture of the right ankle.  He reports that 
he was also told that he needed a buildup of his right shoe.   
He maintains that he was discharged from service before the 
service examiners were able to give him a buildup of the 
shoe.  

The December 1945 separation examination report noted that 
the veteran reported that he sustained a fractured right 
ankle in May 1945, and that he was treated at the 13th 
General Hospital in Okinawa.  The service examiner noted that 
no residuals of the right ankle injury were identified at the 
examination.  The claims files show that in January 1949, the 
RO made a specific request for the clinical records of 
General Hospital showing treatment of a right ankle fracture.  
The response was that there were no records on file.  

The RO obtained daily sick reports dated from June 1945 to 
January 1946, which documented that the veteran was seen on 
three occasions, September 4, 1945, October 16, 1945, and 
October 17, 1945, but no description of the treatment 
rendered was noted.  The veteran submitted a note identified 
as from the 13th Station Hospital and dated October 16, 1945, 
which read the following:  "If orthopedic appliances are 
available, will you please build up shoes for Wilson, Howard 
O., "A" Co - 321 Eng."  

The DD Form 214 shows that the veteran was awarded several 
medals, including the Asiatic Pacific Theater Ribbon with two 
Bronze Stars, Philippine Liberation Ribbon with two Bronze 
Stars, Good Conduct Medal, and Meritorious Unit Award.  He 
participated in the Southern Philippines (Liberation) Ryukyus 
campaign.  His military occupational specialty was a 
construction foreman.  He was assigned to Company A 321st 
Engineering Battalion.  

The foregoing evidence shows that the veteran was not awarded 
service medals indicative of combat service; nor does the 
evidence definitively show that he participated in combat 
related incidents.  The evidence, however, does show that the 
veteran served meritoriously in a combat zone.  The ankle 
injury as reported by the veteran is certainly consistent 
with the conditions of his service.  The daily sick reports 
and the October 16, 1945 note support the veteran's 
recollection of the circumstances surrounding his ankle 
injury. 

The law provides that satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service connection if 
the evidence is consistent with the circumstances, 
conditions, or hardships of such service even though there is 
no official record of such incurrence or aggravation.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003); 
Collette v. Brown, 82 F.3d 389 (1996).  

In accordance with the law, the Board finds that 
notwithstanding the fact that the reported combat related 
incident is not documented in the service medical records, 
the veteran has presented satisfactory evidence that he 
sustained a right ankle fracture during a combat-related 
incident, which is consistent with the circumstances, 
conditions, or hardships of his service.  Id.  Therefore, the 
Board resolves reasonable doubt in favor of the veteran that 
he did indeed injure his right ankle during combat.  38 
C.F.R. § 3.102 (2003). 

The June 2001 VA examination reports show that the examiner 
reviewed the claims files.  The examiner noted that the 
veteran complained of multiple joint problems including the 
shoulders, knees, and ankles.  The examiner conducted a 
physical examination of the veteran's entire body and took x-
rays of the right ankle and knees.  The examiner diagnosed 
the following:  mild osteoarthritis of the right ankle with 
plantar spur in the calcaneal spur; severe osteoarthritis of 
the right knee, status post left knee replacement, and 
osteoarthritis of multiple joints including the shoulders.  
The examiner opined that due to the fact that the veteran had 
multiple joint problems, it was unlikely that all the 
problems of the joints were caused by his right ankle 
fracture in 1945.  The examiner opined that the 
osteoarthritis was more than likely attributable to age due 
to the fact that there were multiple joints involved.  

Although the foregoing evidence may preponderate against the 
veteran, it is not so persuasive as to meet the "clear and 
convincing" standard under 38 U.S.C.A.          § 1154(b).  
Therefore, service connection for a right ankle fracture is 
warranted. 

The secondary service connection claim for the right and left 
knee disorders does not fall within the scope of 38 U.S.C.A. 
§ 1154(b).  The Board finds that the June 2001 VA examiner's 
opinion is dispositive on the secondary service connection 
claim as it is supported by the clinical data and a 
rationale.   It is the June 2001 VA examiner's opinion that 
the degenerative changes of the right knee and problems 
associated with the left knee are attributable to the aging 
process.   Thus, the VA examiner found no causal relationship 
between the right and left knee disorders and the right ankle 
fracture.  While the veteran is competent to describe his 
subjective symptoms, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  In the absence of 
competent medical evidence that links the currently diagnosed 
right and left knee disorders to the right ankle fracture, 
the weight of the evidence is against the veteran's claim.  
Accordingly, service connection for right and left knee 
disorders on a secondary basis is not established.  38 C.F.R.  
§ 3.310(a) (2003).   

Service connection for right and left knee disorders is not 
otherwise warranted on a direct basis.   Service medical 
records are absent any complaints of, findings of, or 
treatment for right and left knee disorders.  Post-service 
medical records first note problems associated with the 
veteran's knees several years after the veteran's discharge 
from service.  Thus, the medical evidence of record shows 
that chronic right and left knee disorders did not manifest 
until several years after the veteran's discharge from 
service.  Therefore, the criteria for establishing service 
connection for right and left knee disorders on a direct 
basis have also not been established.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

ORDER

Service connection for residuals of a right ankle fracture is 
granted.

Service connection for right and left knee disorders, 
including as secondary to a right ankle fracture is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



